 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   NARENDRA SHARMA,                                 No. 2:19–cv–1731–MCE–KJN (PS)
12                      Plaintiff,                    ORDER DENYING DEFENDANT’S
                                                      MOTION TO DISMISS AS MOOT
13          v.
                                                      (ECF Nos. 5, 6)
14   RICHARDSON C. GRISWOLD,
15                      Defendant.
16

17          Plaintiff filed an action against Defendant on September 3, 2019. (ECF No. 1.) On
18   October 10, Defendant filed a motion to dismiss. (ECF No. 5.) Seven days later, Plaintiff filed a
19   First Amended Complaint. (ECF No. 6.) Federal Rule of Civil Procedure 15(a) allows for a
20   complaint to be amended “once as a matter of course within . . . 21 days after service of a motion
21   under Rule 12(b) . . . .”). This amendment as a matter of course renders an original complaint
22   null. Rhodes v. Robinson, 621 F.3d 1002, 1005 (9th Cir. 2010) (“[W]hen a plaintiff files an
23   amended complaint, the amended complaint supersedes the original, the latter being treated
24   thereafter as non-existent.”).
25          Accordingly, IT IS HEREBY ORDERED that Defendant’s pending motion to dismiss
26   (ECF No. 5) is DENIED AS MOOT.
27   ////
28
                                                     1
 1           IT IS SO ORDERED.

 2   Dated: October 29, 2019

 3

 4

 5   shar.1731

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                 2
